                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

WESTERN ORGANIZATION OF                   Case No. CV-16-21-GF-BMM
RESOURCE COUNCILS et al.,

              Plaintiffs,
                                          ORDER EXTENDING STAY
       vs.

U.S. BUREAU OF LAND
MANAGEMENT et al.,

              Defendants.


      BEFORE this Court is the joint motion of Plaintiffs Western Organization of

Resource Council, et al., and Federal Defendants to extend the stay of briefing on

Plaintiffs’ motion for attorneys’ fees and costs granted by this Court on January 31,

2019, and clarified on March 13, 2019. ECF Nos. 141, 143. The Court having

reviewed the joint motion, being fully informed in the premises, and with good

cause having been established, finds that the joint motion shall be GRANTED.

      IT IS HEREBY ORDERED that the stay of briefing on Plaintiffs’ motion

for attorneys’ fees and costs shall extend up to and including May 31, 2019.
Dated this 1st day of April, 2019.
